            Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 1 of 26




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


 DUCT DOCTOR USA, INC. AND IAQ,
 INC.,
                                                  Case No.
                       Plaintiffs,

         v.

 MELISSA A. EDWARDS,

                       Defendant.

                                       COMPLAINT

       Plaintiffs Duct Doctor USA, Inc. and IAQ, Inc. (collectively, “DDUSA”), by

their attorneys, for their Complaint against defendant Melissa A. Edwards

(“Edwards”), allege as follows:

                                     Nature of the Action

       1.       This is an action for trademark infringement under the trademark laws

of the United States, for unfair competition, and for breach of contract. Duct

Doctor USA, Inc. (“Franchisor”) terminated Edwards’ franchise agreement to

operate a DUCT DOCTOR® air duct cleaning business after Edwards was late

paying her monthly royalties 21 months in a row, and after Franchisor found

evidence that Edwards had engaged in a competing duct cleaning business (Duct


EAST\162702475.1
            Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 2 of 26




Rangers) during the term of her DUCT DOCTOR® franchise agreement. Upon

termination of the DUCT DOCTOR® franchise agreement, Edwards was required,

among other things, to cease operating the terminated DUCT DOCTOR® air duct

cleaning business and to sell Franchisor the trucks containing DDUSA’s patented

air cleaning apparatus. Edwards has ignored the termination notice, has breached

the post-termination obligations in her franchise agreement, and has continued to

wrongfully operate a duct cleaning business using DDUSA’s federally registered

DUCT DOCTOR® trademark. DDUSA seeks, among other things, a preliminary

and permanent injunction (i) enjoining Edwards’ wrongful and unlawful use of the

federally registered DUCT DOCTOR® trademark, and (ii) enforcing the post-

termination obligations in the franchise agreement entered into between Franchisor

and Edwards. DDUSA also seeks damages for Edwards’ infringing and other

wrongful conduct, as well as the attorneys’ fees and costs DDUSA has incurred

and will incur in prosecuting this action, as provided by statute and the parties’

written franchise agreement.

                                       Parties

       2.       Plaintiff Duct Doctor USA, Inc. (“Franchisor”) is a Georgia

corporation with its principal place of business in Norcross, Georgia. Franchisor is

engaged in the business of granting franchises to qualified persons to operate


EAST\162702475.1
                                         2
            Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 3 of 26




businesses offering air duct cleaning services using DDUSA’s business format,

system of operations, and trade names and marks.

       3.       Plaintiff IAQ, Inc. (“IAQ”) is a Georgia corporation with its principal

place of business in Norcross, Georgia. IAQ owns the trademark registration for

the DUCT DOCTOR® trademark (trademark registration No. 5,189,880), and has

licensed the DUCT DOCTOR® trademark to Franchisor to use in connection with

the DUCT DOCTOR® franchise system.

       4.       Defendant Melissa Edwards is a resident and citizen of the State of

Tennessee. Edwards is a former franchisee of Franchisor.

                                Jurisdiction and Venue

       5.       This action arises under the Lanham Act, 15 U.S.C. § 1051 et seq.,

and under the common law.

       6.       This Court has original subject-matter jurisdiction of this action under

28 U.S.C. §§ 1331, 1338, and 1367, in that this is a civil action involving claims

arising under the laws of the United States, including an Act of Congress relating

to trademarks, and wherein all other claims are so related to claims within the

Court’s original jurisdiction that they form part of the same case or controversy.

This Court also has original subject-matter jurisdiction of this action under 28

U.S.C. § 1332, in that it is a civil action wherein the matter in controversy exceeds


EAST\162702475.1
                                            3
            Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 4 of 26




the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different states.

       7.       Venue and jurisdiction are proper in this Court under (i) 28 U.S.C. §

1391, in that a substantial part of the events or omissions giving rise to the claims

asserted herein occurred in this judicial district, and (ii) the terms of the parties’

franchise agreement, under which Edwards agreed to submit personally to the

jurisdiction of the United States District Court for the Northern District of Georgia,

Atlanta Division.

                                   DDUSA’s Marks

       8.       Franchisor has developed, and is the sole and exclusive owner of, a

system (the “DDUSA System”) relating to the establishment and operation of

businesses providing air duct cleaning services and other related services and

products to residential and commercial customers (“DDUSA Businesses”).

       9.       To identify the source, origin, and sponsorship of DDUSA Businesses

and the products and services they offer, and to distinguish these Businesses,

products, and services from those established, made, offered, and sold by others,

Franchisor has extensively used certain trademarks, service marks, trade names,

logos, emblems, and indicia of origin, including, but not limited to, the name and

mark DUCT DOCTOR® (the “DDUSA Marks”).


EAST\162702475.1
                                           4
          Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 5 of 26




       10.     The DUCT DOCTOR® mark is registered on the Principal Register

of the United States Patent and Trademark Office under Registration No.

5,189,880. Such registration continues in full force and effect.

       11.     DDUSA has given notice to the public of the registration of the

DDUSA Marks as provided in 15 U.S.C. § 1111.

       12.     Since 2000, DDUSA has continuously used the DDUSA Marks in

interstate commerce in connection with the promotion, operation, and franchising

of DDUSA Businesses and the promotion and sale of the products and services

DDUSA Businesses offer.

       13.     Franchisor has the right to use and license the DDUSA Marks and

derivations thereof, as well as the distinctive DDUSA System through which

franchisees offer products to the public under the DDUSA Marks. Pursuant to

franchise agreements entered into by and between Franchisor and its authorized

and approved franchisees, Franchisor grants franchises to qualified persons to own

and operate DDUSA Businesses using the DDUSA Marks and the DDUSA

System, but only in such manner and at such locations as are expressly authorized

by Franchisor

       14.     Franchisor and its franchisees use the DDUSA Marks as the marks

and trade identity by which the products and services offered by Franchisor and its


EAST\162702475.1
                                          5
          Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 6 of 26




franchisees are distinguished from other duct cleaning businesses and the products

and services made and sold by them.

       15.     Franchisor and its authorized franchisees have advertised and

promoted DDUSA Businesses and the products and services they offer under the

DDUSA Marks throughout certain portions of the United States.

                   The Parties’ Written DDUSA Franchise Agreement

       16.     On or about November 1, 2013, Edwards entered into a written

franchise license agreement with Franchisor (the “Franchise Agreement”),

pursuant to which Franchisor granted Edwards the right to operate a DDUSA

Business within the Knoxville, Tennessee metropolitan area (the “Business”) and

to use the DDUSA System and the DDUSA Marks in connection therewith, all as

fully set forth in the Franchise Agreement.     A true and correct copy of the

Franchise Agreement is attached to this Complaint as Exhibit A.

       17.     Contemporaneous with the execution of the Franchise Agreement,

Edwards executed a written Guaranty, under which she personally guaranteed the

performance under the Franchise Agreement and agreed to be personally bound by

each and every provision in the Franchise Agreement. A copy of the Guaranty is

included as Addendum C to the Franchise Agreement.




EAST\162702475.1
                                         6
          Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 7 of 26




       18.     Edwards agreed in the Franchise Agreement to pay royalty fees to

Franchisor on a monthly basis based on the revenues of the Business.

       19.     Edwards agreed in the Franchise Agreement to submit monthly

royalty reports.

       20.     Edwards agreed in the Franchise Agreement not to engage in the

business of providing air duct cleaning or related services in the United States

during the term of the Franchise Agreement, except as a DUCT DOCTOR®.

       21.     It is an event of default, and grounds for immediate termination of the

Franchise Agreement, if Edwards failed to pay royalty fees when due and failed to

cure that default within seven days of notice of the default.

       22.     It is also an event of default, and grounds for immediate termination

of the Franchise Agreement, if Edwards committed two or more breaches or

violations of the Franchise Agreement within a 12-month period, regardless of

whether the breaches are cured.

       23.     It is also an event of default, and grounds for immediate termination

of the Franchise Agreement, if Edwards engaged in the sale or delivery of air duct

cleaning, or offered other similar products or services, under any trade or business

name other than DUCT DOCTOR®, during the term of the Franchise Agreement.




EAST\162702475.1
                                           7
          Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 8 of 26




       24.     Edwards agreed that, upon termination of the Franchise Agreement,

she would, among other things:

               a.    Promptly pay to Franchisor, its subsidiaries and its affiliates, all

       sums of money, royalties, fees or other charges due or which are undisputed

       and have accrued to the date of termination;

               b.    Cease to use, in any manner whatsoever, Franchisor’s name, the

       proprietary marks (including, but not limited to, DUCT DOCTOR®),

       manuals, slogans, signs, forms, devices, and other materials used in

       connection with the operation of the franchise, and take all steps to

       disassociate herself from Franchisor, including removal of signs, internet

       postings, and non-use of letterheads;

               c.    Refrain from representing or advertising that Franchisor and

       Edwards were formerly affiliated with the Franchise System;

               d.    Immediately return to Franchisor all operations manuals, forms,

       labeled inventory, signs, prospect and customer lists, devices and other

       materials provided to Edwards by Franchisor, its subsidiaries, or its

       affiliates;

               e.    Take whatever action is necessary to cancel, terminate, and/or

       change any assumed name registration, document, or other record which


EAST\162702475.1
                                            8
          Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 9 of 26




       contains the name “DUCT DOCTOR USA®” (or any form or part thereof)

       or any Proprietary Mark of DDUSA (including, but not limited to DUCT

       DOCTOR®);

               f.   Refrain from disclosing any trade secrets or confidential

       information of Franchisor, its subsidiaries and affiliates;

               g.   Immediately cease operation of the terminated or expired

       franchised business;

               h.   Notify the local telephone company of the termination of the

       Franchise Agreement and request that the main telephone number that had

       been used to identify the Franchisee as a licensee of Franchisor ((865) 938-

       7776) be assigned to Franchisor 7 days after the date of termination;

               i.   Promptly notify all customers of the termination of the

       Franchise agreement and turn over all customer file data including names,

       addresses, telephone numbers and lists of HVAC affiliations with contact

       names, telephone numbers, fax numbers and any revenue sharing related

       arrangements with those affiliations;

               j.   Cooperate fully with Franchisor and take whatever steps are

       necessary to ensure the protection of DDUSA proprietary rights to the

       patented Air Duct Cleaning Apparatus or body and vacuum equipment


EAST\162702475.1
                                           9
         Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 10 of 26




       systems; and offer to sell said trucks, proprietary body and Air Duct

       Cleaning Apparatus to Franchisor for their then fair market value (as such

       fair market value is determined by Franchisor);

               k.      Comply with all other obligations of the Franchise Agreement

       which are intended to survive termination and expiration of the Franchise

       Agreement and Franchise including but not limited to the non-disclosure,

       non-competition, and indemnification covenants; and

               l.      Refrain, for a period of two years following termination, from

       engaging in the business of providing air duct cleaning or related services

       within a fifty mile radius of Knoxville, Tennessee.

       25.     Edwards agreed in the Franchise Agreement that if Edwards failed or

refused to comply with her post-termination obligations, then Edwards would pay

Franchisor for all costs and expenses, including auditors’ and attorneys fees

incurred by Franchisor in an effort to effect compliance. Edwards also agreed that

in the event of any default of the Franchise Agreement, the party in default shall

pay to the aggrieved party all amounts due and all damages, costs, and expenses,

including reasonable attorneys’ fees and auditors’ fees incurred by the aggrieved

party as a result of any such default.

                    Edwards’ Breaches And Franchisor’s Termination
                             Of The Franchise Agreement

EAST\162702475.1
                                           10
         Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 11 of 26




       26.     In 2017 and 2018, Edwards repeatedly failed to pay royalties to

Franchisor on a timely basis and repeatedly failed to submit monthly reports on a

timely basis, resulting in multiple default notices from Franchisor.

       27.     In addition, Edwards breached other contractual obligations, like

failing to provide a certificate of insurance.

       28.     By September 14, 2018, Edwards had made payments late 20 months

in a row.

       29.     By September 14, 2018, Edwards had submitted her monthly reports

late at least 15 of the previous 20 months.

       30.     Consequently, Franchisor’s lawyer sent an email to Edwards’ lawyer

on September 14, 2018, stating, “Your client’s payments have been late 20 of the

last 20 months, and her reports have been submitted late at least 15 of the last 20

month.       Your client’s chronic failure to timely make monthly payments and

submit monthly reports is unacceptable. In the future, [Franchisor] will not give

her grace periods or cure periods to timely submit her monthly payments and

reports. Instead, [Franchisor] will strictly enforce the monthly deadlines and

Section 9.A.13.”

       31.     Despite this unequivocal warning, Edwards breached her obligations

the very next month by once again paying her royalties late.           In addition,


EAST\162702475.1
                                           11
         Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 12 of 26




Franchisor obtained evidence that Edwards had engaged in the sale or delivery of

air duct cleaning, or offered similar products or services, under the Duct Rangers

name during the term of the Franchise Agreement.

       32.         As a result, on October 30, 2018, Franchisor sent Edwards a Notice

of Termination of Franchise License Agreement. A true and correct copy of this

Notice of Termination is attached to this Complaint as Exhibit B.

       33.     The termination notice reminded Edwards that she was required to

comply with the post-termination obligations set forth in the Franchise Agreement,

including the obligations listed in Paragraph 24 above.

                   Edwards’ Breaches Of Her Post-Termination Obligations

       34.     Edwards has breached her post-termination obligations under the

Franchise Agreement. Among other things,

               a.       She has not paid Franchisor all sums of money, royalties, fees

       or other charges due or which are undisputed and have accrued to the date of

       termination;

               b.       She has continued to use Franchisor’s name, the proprietary

       marks (including, but not limited to, DUCT DOCTOR®), manuals, slogans,

       signs, forms, devices, and other materials used in connection with the

       operation of the franchise, and she has not taken all steps to disassociate


EAST\162702475.1
                                            12
         Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 13 of 26




       herself from Franchisor, including removal of signs, internet postings, and

       non-use of letterheads;

               c.    She has not returned to Franchisor all operations manuals,

       forms, labeled inventory, signs, prospect and customer lists, devices and

       other materials provided to Edwards by Franchisor, its subsidiaries, or its

       affiliates;

               d.    Upon information and belief, she has not taken whatever action

       is necessary to cancel, terminate, and/or change any assumed name

       registration, document, or other record which contains the name “DUCT

       DOCTOR USA®” (or any form or part thereof) or any Proprietary Mark of

       DDUSA (including, but not limited to DUCT DOCTOR®);

               e.    She has continued to operate the terminated or expired

       franchised business;

               f.    Upon information and belief, she has not notified the local

       telephone company of the termination of the Franchise Agreement and has

       not requested that the main telephone number that has been used to identify

       the Franchisee as a licensee of Franchisor ((865) 938-7776) be assigned to

       Franchisor 7 days after the date of termination;




EAST\162702475.1
                                         13
         Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 14 of 26




               g.   Upon information and belief, she has not promptly notified all

       customers of the termination of the Franchise Agreement;

               h.   She has not turned over all customer file data including names,

       addresses, telephone numbers and lists of HVAC affiliations with contact

       names, telephone numbers, fax numbers and any revenue sharing related

       arrangements with those affiliations;

               i.   She has not offered to sell Franchisor her trucks, and

       proprietary body and Air Duct Cleaning Apparatus, for their then fair market

       value (as such fair market value is determined by Franchisor), nor

       cooperated fully with Franchisor, nor taken whatever steps are necessary, to

       ensure the protection of DDUSA’s proprietary rights to its patented Air Duct

       Cleaning Apparatus or body and vacuum equipment systems;

               j.   She has not complied with all other obligations of the Franchise

       Agreement which are intended to survive termination and expiration of the

       Franchise Agreement and Franchise including but not limited to the non-

       disclosure, non-competition, and indemnification covenants; and

               k.   She has not refrained, for a period of two years following

       termination, from engaging in the business of providing air duct cleaning or

       related services within a fifty mile radius of Knoxville, Tennessee.


EAST\162702475.1
                                         14
         Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 15 of 26




       35.     DDUSA has at all times complied with and fully performed all of its

obligations under the Franchise Agreement.

                    Edwards’ Infringement of the DDUSA Marks

       36.     Notwithstanding the termination of the Franchise Agreement,

Edwards continues to use the DDUSA Marks and the DDUSA System in

connection with the operation of her duct cleaning business, to market and promote

her duct cleaning business through the use of the DDUSA Marks, to hold her duct

cleaning business out to the public as an authorized DDUSA Business, and to pass

off her duct cleaning business and the unapproved services offered by her duct

cleaning business as being authorized by DDUSA when they are not.

       37.     Edwards’ use of the DDUSA Marks is without the license or consent

of DDUSA and has caused or is likely to cause mistake, confusion, or deception in

the minds of the public as to source, affiliation and sponsorship.

       38.     In addition to the fact that both DDUSA and Edwards offer many of

the same services, the services provided by Edwards using the DDUSA Marks are

offered to the same class of consumers as those who patronize authorized DDUSA

Businesses.        Upon seeing the familiar DDUSA Marks through Edwards’

unauthorized use thereof, consumers will be deceived into concluding that

Edwards’ duct cleaning business, and the products and services offered and sold in


EAST\162702475.1
                                         15
         Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 16 of 26




connection therewith, are subject to DDUSA supervision, are sponsored or

endorsed by DDUSA, and bear the DDUSA Marks pursuant to DDUSA’s

authority and permission.

       39.     So long as Edwards continues to use the DDUSA Marks in connection

with the operation of her duct cleaning business, consumers have no practical way

of knowing that Edwards’ duct cleaning business is no longer affiliated with, or

sponsored, authorized, or endorsed by, DDUSA.            As a result, any consumer

dissatisfaction with Edwards’ duct cleaning business, or with the products and

services offered in connection therewith, will be attributed to DDUSA and the

DUCT DOCTOR® franchise network.

       40.     Edwards has received actual notice of her violation and infringement

of the DDUSA Marks and has constructive notice of DDUSA’s rights in the Marks

and the registrations thereof pursuant to 15 U.S.C. § 1072. Edwards’ continued

infringement is willful, malicious, fraudulent, and deliberate.

                                     COUNT I

                   LANHAM ACT - TRADEMARK INFRINGEMENT

       41.     DDUSA repeats and realleges paragraphs 1 through 40 of its

Complaint as and for this paragraph 41, as if fully set forth herein.




EAST\162702475.1
                                          16
         Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 17 of 26




       42.     Edwards’ acts, practices, and conduct constitute an infringing use in

interstate commerce of a reproduction, counterfeit, copy, or colorable imitation of

the DDUSA Marks, and Edwards’ sale, offering for sale, distribution, or

advertising of goods and services under the DDUSA Marks, or any designs similar

thereto, is likely to cause confusion or mistake or to deceive the public in violation

of 15 U.S.C. § 1114(l).

       43.     As a direct and proximate result of Edwards’ willful infringement,

DDUSA has been and is likely to be substantially injured in its business, including

its goodwill and reputation, resulting in lost revenues and profits and diminished

goodwill.

       44.     DDUSA has no adequate remedy at law because the DDUSA Marks

are unique and represent to the public DDUSA’s identity, reputation, and goodwill,

such that damages alone cannot fully compensate DDUSA for Edwards’

misconduct.

       45.     Unless enjoined by the Court, Edwards will continue to use and

infringe the DDUSA Marks, to DDUSA’s irreparable injury. This threat of future

injury to DDUSA’s business identity, goodwill, and reputation requires injunctive

relief to prevent Edwards’ continued use of the DDUSA Marks and to ameliorate

and mitigate DDUSA’s injury.


EAST\162702475.1
                                          17
         Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 18 of 26




                                     COUNT II

                   LANHAM ACT - UNFAIR COMPETITION

       46.     DDUSA repeats and realleges paragraphs 1 through 45 of its

Complaint as and for this paragraph 46, as if fully set forth herein.

       47.     Edwards’ acts, practices, and conduct constitute unfair competition,

false designation of origin, and false or misleading descriptions or representations

of fact, in that they are likely to cause confusion or to cause mistake, to deceive

others as to the affiliation, connection, or association of the parties, and/or to

misrepresent the nature, characteristics, qualities, or geographic origin of the

parties’ goods, services, and commercial activities, all in violation of 15 U.S.C §

1125(a).

       48.     As a direct and proximate result of Edwards’ willful unfair

competition, DDUSA has been and is likely to be substantially injured in its

business, including its goodwill and reputation, resulting in lost revenues and

profits and diminished goodwill.

       49.     DDUSA has no adequate remedy at law because the DDUSA Marks

are unique and represent to the public DDUSA’s identity, reputation, and goodwill,

such that damages alone cannot fully compensate DDUSA for Edwards’

misconduct.


EAST\162702475.1
                                          18
         Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 19 of 26




       50.     Unless enjoined by the Court, Edwards will continue to compete

unfairly with DDUSA, to DDUSA’s irreparable injury. This threat of future injury

to DDUSA’s business identity, goodwill, and reputation requires injunctive relief

to prevent Edwards’ continued unfair competition and to ameliorate and mitigate

DDUSA’s injury.

                                     COUNT III

    BREACH OF CONTRACT – POST-TERMINATION OBLIGATIONS

       51.     DDUSA repeats and realleges paragraphs 1 through 50 of its

Complaint as and for this paragraph 51, as if fully set forth herein.

       52.     Edwards has failed and refused to perform her post-termination

obligations under the Franchise Agreement.

       53.     Unless ordered by the Court to perform her post-termination

obligations under the Franchise Agreement, Edwards will continue to breach her

post-termination obligations.

       54.     Unless Edwards is ordered to perform her post-termination obligations

under the Franchise Agreement, DDUSA is likely to be substantially injured in its

business, including its goodwill and reputation, resulting in lost revenues and

profits and diminished goodwill, for which DDUSA has no adequate remedy at

law.


EAST\162702475.1
                                          19
         Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 20 of 26




       55.     This threat of future injury to DDUSA’s business identity, goodwill,

and reputation requires that Edwards be ordered to perform her post-termination

obligations under the Franchise Agreement to prevent Edwards’ continued

breaches and to ameliorate and mitigate DDUSA’s injury.

                                       COUNT IV

             BREACH OF FRANCHISE AGREEMENT – DAMAGES

       56.     DDUSA repeats and realleges ¶¶ 1 through 55 of its Complaint as and

for this ¶ 56, as if fully set forth herein.

       57.     The Franchise Agreement had a ten year term.

       58.     Under the Franchise Agreement, Edwards agreed to timely pay a

monthly royalty based on the revenues of the Business. Edwards also agreed in the

Franchise Agreement not to engage in the business of providing air duct cleaning

or related services in the United States during the term of the Franchise

Agreement, except as a DUCT DOCTOR®.

       59.     Edwards materially breached the Franchise Agreement by repeatedly

failing to timely pay monthly royalties and by engaging in a Duct Ranger business,

resulting in the termination of the Franchise Agreement.

       60.     As a direct and proximate result of Edwards’ breaches of the

Franchise Agreement, Franchisor has suffered damages, including the loss of the


EAST\162702475.1
                                               20
         Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 21 of 26




royalty fees Franchisor would have earned for the remainder of the term of the

Franchise Agreement but for Edwards’ breaches of the Franchise Agreement.

       61.     Franchisor has fully performed its obligations under the Franchise

Agreement.

                             PRAYER FOR RELIEF

       WHEREFORE, DDUSA respectfully prays for the following relief against

Edwards:

       A.      A preliminary and permanent injunction enjoining Edwards, her

agents, servants, and employees, and those people in active concert or participation

with them, from:

               1.   Using the DDUSA Marks or any trademark, service mark, logo,

                    or trade name that is confusingly similar to the DDUSA Marks;

               2.   Otherwise infringing the DDUSA Marks or using any similar

                    designation, alone or in combination with any other

                    components;

               3.   Passing off any of their products or services as those of

                    DDUSA or Franchisor’s authorized franchisees;

               4.   Causing a likelihood of confusion or misunderstanding as to the

                    source or sponsorship of their business, products, or services;


EAST\162702475.1
                                         21
         Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 22 of 26




               5.   Causing a likelihood of confusion or misunderstanding as to

                    their affiliation, connection, or association with DDUSA and

                    Franchisor’s franchisees or any of DDUSA’s products or

                    services; and

               6.   Unfairly competing with DDUSA or Franchisor’s franchisees in

                    any manner;

       B.      An Order directing Edwards immediately to perform her post-

termination obligations under the Franchise Agreement, including, without

limitation, her obligations to:

               1.   Promptly pay to Franchisor, its subsidiaries and its affiliates, all

                    sums of money, royalties, fees or other charges due or which

                    are undisputed and have accrued to the date of termination;

               2.   Cease to use, in any manner whatsoever, Franchisor’s name, the

                    proprietary marks (including, but not limited to DUCT

                    DOCTOR®), manuals, slogans, signs, forms, devices, and other

                    materials used in connection with the operation of the franchise,

                    and take all steps to disassociate herself from Franchisor,

                    including removal of signs, internet postings, and non-use of

                    letterheads;


EAST\162702475.1
                                          22
         Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 23 of 26




               3.   Refrain from representing or advertising that Franchisor and

                    Edwards were formerly affiliated with the Franchise System;

               4.   Immediately return to Franchisor all operations manuals, forms,

                    labeled inventory, signs, prospect and customer lists, devices

                    and other materials provided to Edwards by Franchisor, its

                    subsidiaries, or its affiliates;

               5.   Take whatever action is necessary to cancel, terminate, and/or

                    change any assumed name registration, document, or other

                    record which contains the name “DUCT DOCTOR USA®” (or

                    any form or part thereof) or any Proprietary Mark of DDUSA

                    (including, but not limited to DUCT DOCTOR®);

               6.   Refrain from disclosing any trade secrets or confidential

                    information of Franchisor, its subsidiaries and affiliates;

               7.   Immediately cease operation of the terminated or expired

                    franchised business;

               8.   Notify the local telephone company of the termination of the

                    Franchise Agreement and request that the main telephone

                    number that has been used to identify the Franchisee as a

                    licensee of Franchisor ((865) 938-7776) be assigned to


EAST\162702475.1
                                            23
         Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 24 of 26




                     Franchisor;

               9.    Promptly notify all customers of the termination of the

                     Franchise Agreement and turn over all customer file data

                     including names, addresses, telephone numbers and lists of

                     HVAC affiliations with contact names, telephone numbers, fax

                     numbers and any revenue sharing related arrangements with

                     those affiliations;

               10.   Cooperate fully with Franchisor and take whatever steps are

                     necessary to ensure the protection of DDUSA’s proprietary

                     rights to the patented Air Duct Cleaning Apparatus or body and

                     vacuum equipment systems; and sell said trucks, proprietary

                     body and Air Duct Cleaning Apparatus to Franchisor for their

                     then fair market value (as such fair market value is determined

                     by Franchisor); and

               11.   Comply with all other obligations of the Franchise Agreement

                     which are intended to survive termination and expiration of the

                     Franchise Agreement and Franchise including but not limited to

                     the non-disclosure, non-competition, and indemnification

                     covenants.


EAST\162702475.1
                                           24
         Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 25 of 26




       C.      An Order preliminarily and permanently enjoining Edwards, for a

period of two years (beginning on the effective date of the termination of the

Franchise Agreement or the date on which Edwards begins to comply with the

non-compete covenants, whichever is later) from engaging, directly or indirectly,

(whether as an owner, stockholder, partner, officer, director, or managerial

employee) in the business of providing air duct cleaning or related services, or in a

business similar to that licensed under the Franchise Agreement, within a fifty mile

radius of Knoxville, Tennessee;

       D.      That Edwards be required to file with the Court and to serve upon

DDUSA’s counsel within ten (10) days after entry of any injunction or order issued

herein, a written report, under oath, setting forth in detail the manner in which

Edwards has complied with such injunction or order;

       E.      That Edwards account and pay over to DDUSA all gains, profits, and

advantages derived by Edwards as a result of her infringement of the DDUSA

Marks, breach of contract, and unfair competition to the full extent provided for by

Section 35 of the Lanham Act, 15 U.S.C. § 1117, and by the controlling principles

of common law;

       F.      That Edwards pay to DDUSA such damages as DDUSA has sustained

by reason of said trademark infringement, breach of contract, and unfair


EAST\162702475.1
                                         25
         Case 1:18-cv-05454-TCB Document 1 Filed 11/29/18 Page 26 of 26




competition; and that, because of the willful nature of said infringement, the Court

enter judgment for DDUSA for three times the amount of damages, pursuant to

Section 35 of the Lanham Act, 15 U.S.C. § 1117;

       G.      An award of the costs and expenses, including reasonable attorneys’

fees, incurred by DDUSA in connection with this action as provided for by statute

and the parties’ Franchise Agreement; and

       H.      Such other and further relief as the Court deems just and proper.

       Dated: November 29, 2018

                                        DUCT DOCTOR USA, INC. and IAQ,
                                        INC.


                                        By: /s/ Delia Frazier
                                             Delia Frazier
                                             Georgia Bar No. 940667
                                             DLA Piper LLP (US)
                                             1201 West Peachtree Street, Suite 2800
                                             Atlanta, Georgia 30309
                                             (404) 736-7800
                                             (404) 682-7800 (facsimile)
                                             Delia.frazier@dlapiper.com




EAST\162702475.1
                                          26
